 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHANELL S. WATKINS,                               No. 2:17-cv-2247-MCE-EFB PS
12                       Plaintiff,
13              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    DITECH FINANCIAL LLC FKA Green
      Tree Servicing LLC; FEDERAL
15    NATIONAL MORTGAGE
      ASSOCIATION; NBS DEFAULT
16    SERVICES, LLC; and DOES 1 through
      20, inclusive,
17
                         Defendants.
18

19

20          Defendant Federal National Mortgage Association (“Fannie Mae”) filed a motion for

21   summary judgment, which was previously noticed for hearing on February 26, 2020.1 ECF Nos.

22   38 & 45. In violation of Local Rule 230(c), plaintiff failed to file an opposition or statement of

23   non-opposition to Fannie Mae’s motion. Accordingly, the hearing on the motion was continued,

24   and plaintiff was ordered to file an opposition or statement of non-opposition to Fannie Mae’s

25   motion. ECF No. 47. Plaintiff was also ordered to show cause, by no later than March 25, 2020,

26   why sanctions should not be imposed for failure to timely file a response to the pending motion,

27
            1
              This case, in which plaintiff is proceeding pro se, is before the undersigned pursuant to
28   Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   and she was admonished that failure to do so could result in dismissal of this action for lack of
 2   prosecution and/or failure to comply with court orders. Id.
 3          The deadline has passed and plaintiff has not filed an opposition or statement of non-
 4   opposition to the pending motion, nor otherwise responded to the court’s order to show cause.2
 5          Accordingly, it is hereby ORDERED that the April 8, 2020 hearing on Fannie Mae’s
 6   motion for summary judgment is vacated.
 7          Further, it is RECOMMENDED that this action be dismissed for failure to prosecute and
 8   to comply with court orders and the court’s local rules. See Fed. R. Civ. P. 41(b); Cal. E.D. L.R.
 9   110.
10          These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
12   after being served with these findings and recommendations, plaintiff may file written objections
13   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
14   and Recommendations.” Failure to file objections within the specified time may waive the right
15   to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998);
16   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
17   DATED: March 30, 2020.
18

19

20

21

22

23

24

25

26          2
               Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff
27   was properly served. It is the plaintiff’s responsibility to keep the court apprised of her current
     address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of
28   the party is fully effective.
                                                        2
